DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 and 04/06/2022 have been considered by the examiner.
Claim Objections
Claims 11, 12, and 19  are objected to because of the following informalities:  
Claim 11 recites “if made of a non-transparent material” the  examiner believes the applicant meant “is  made of a non-transparent material” .
Claim 12 recites “if patterned so as to not cover the display area of the display device” the  examiner believes the applicant meant “is patterned so as to not cover the display area of the display device”
Claim 19 recites “if made of a non-transparent material” the  examiner believes the applicant meant “is made of a non-transparent material”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2017/0343848 A1) ( Abe, hereafter).

    PNG
    media_image1.png
    296
    378
    media_image1.png
    Greyscale


Regarding claim 1,  Abe discloses (Figure 1) A display device comprising: a backlight unit (BLU) for providing light for displaying an image (π30); a plurality of pixels for modulating the light provided by the BLU, the plurality of pixels disposed in a display area of the display device (π38); a polarizer( combination of  polarizing plate 207 and conductive layer 206) configured to filter the light provided by the BLU based on the modulation performed by the plurality of pixels (π34); and a metal bridge (400, connector) (π34)coupled to the polarizer, the metal bridge disposed in a non-display area surrounding the display area of the display device, wherein the metal bridge does not overlap with the display area of the display device (Figure 1).
Regarding claim 4,  Abe discloses a connector (ground terminal 107), that connects the metal bridge(  the connecting member 400) via 206 to ground the display device (π34)

Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2017/0343848 A1) ( Abe, hereafter) in view of  Lou (US 2015/0212366 A1).
Regarding claims 2-3, Abe discloses the display device set forth above (SEE rejection claim 1). Abe fails to explicitly disclose a color filter, wherein the metal bridge is disposed between the color filter and the polarizer (Claim 2); wherein a first surface of the metal bridge is adhered to a first portion of the color filter, wherein a second surface of the metal bridge, opposite to the first surface, is adhered to a first portion of the polarizer, and wherein a second portion of the polarizer is adhered to a second portion of the color filter (claim 3).
However Abe does disclose (Figure 1,4,5 and π34, π44) discloses a display device wherein transparent conductive layer (206) is placed between polarizing plate (207)and the color filter layer comprising colored portions (202) in order to remove electrical charges accumulated between the polarizer and the color filter layer, as explained in paragraph 5; seeking for a way to improve the removal of these electric charges.
Lou discloses which also addresses the problem of removing electric charges from a color filter layer discloses that electric charges can be efficiently removed by placing a rectangular shaped wire on the color filter layer and around the display area of the display device (see π0031 together with Figures: 1, 4, 6, and 8); upon routinely combining the teachings of Abe and Lou, the skilled person would then replace transparent conductive layer (206) in the device disclosed in document Abe by electrostatic discharge wire (43) disclosed in document Lou, whereby this electrostatic discharge wire would then be located and adhered to the color filter layer and polarizing plate( 207), those parts of color filter layer (202) and polarizer plate (207) not covered by this electrostatic discharge wire directly adhering to each other; 
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the display the device of Abe wherein a color filter, wherein the metal bridge is disposed between the color filter and the polarizer ; wherein a first surface of the metal bridge is adhered to a first portion of the color filter, wherein a second surface of the metal bridge, opposite to the first surface, is adhered to a first portion of the polarizer, and wherein a second portion of the polarizer is adhered to a second portion of the color filter the motivation being to remove electrical charges accumulated between the polarizer and the color filter layer .
Regarding claims 6-8, same arguments apply from claims 2 and 3 to combine, along with routine skill in the art to provide triangular sections to the device the skilled person would routinely provide such triangular sections to the electrostatic discharge wire of the device of claim 2 obtained from the routine combination of the teachings of documents Abe and Lou.
Therefore it would be obvious to one of ordinary skill before the effective filing date to modify the display the device of Abe, wherein the metal bridge comprises: a first triangular section corresponding to a first corner of the polarizer; wherein the metal bridge further comprises: a second triangular section corresponding to a second corner of the polarizer; and a connecting strip connecting the first triangular section to the second triangular section; a first extension strip extending from a first corner of the first triangle in a first direction; and a second extension strip extending from a second corner of the first triangle in a second direction, perpendicular to the first direction the motivation being to remove electrical charges accumulated between the polarizer and the color filter layer .
Claims 1,4-5, and 9-12 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Lim et al. (US2019/0064615 A1) ( Lim, hereafter).
Regarding claim 1,  Lim discloses a  display device comprising: a backlight unit (BLU) for providing light for displaying an image ( implicit from π0035 and π0040 since the pixels adjust the amount of
light emitted from the active area AA); a plurality of pixels (π40) for modulating the light provided by the BLU, the plurality of pixels disposed in a display area of the display device( implicit from π0035 and π0040); a polarizer (Figure 1, π36) configured to filter the light provided by the BLU based on the modulation performed by the plurality of pixels(implicit from π0035 and π0040 and from the layer order depicted on Fig. 1); and a metal bridge (ground path unit 140, π34  figures 1 and 3) coupled to the polarizer, the metal bridge disposed in a non-display area surrounding the display area of the display device, wherein the metal bridge does not overlap with the display area of the display device (Figures 1 and 3.
Regarding claim 4, Lim discloses a ground pad 120 coupled to the metal bridge (ground path unit), the connector (ground pad ,120) for connecting the metal bridge to a ground of the display device.
Regarding claim 5,  Lim fails to explicitly disclose  wherein the connector is a silver (Ag) dot connector. However Lim does  disclose silver  as a base when forming the ground path unit depending on of resistance, thermal stability, atmospheric stability for proper atmospheric to discharge from the panel along with ordinary skill in art modifications can be made so long as the material is silver.  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Abe wherein connector is a silver (Ag) dot connector to ensure proper thermal, atmospheric and resistance are handled by the device.
Regarding claim 9  Lim discloses (Figure 7)an optically clear adhesive (OCA) disposed over the polarizer, the OCA for adhering the polarizer to the metal bridge (π110-π113)
Regarding claim 10,  Lim discloses (Figure 7) wherein the OCA is electrically conductive (π110-π113).
Regarding claim 11,  Lim discloses, wherein the metal bridge if made of a non-transparent material (61).
Regarding claim 12,  Lim discloses (Figure 3)wherein the metal bridge if patterned so as to not cover the display area of the display device.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2015/0212366 A1) .
Regarding claim 13, Lou discloses  a color filter for a display device, comprising: a color filter glass (Figures 1 and 2, π28)  having a display area and a non-display area surrounding the display area (π28); and a metal bridge (Figures 4,6 and 8: 4, electrostatic discharge wires) disposed on the non-display area of the color filter glass, wherein the metal bridge does not overlap with the display area of the color filter glass (Figures 4,6 and 8: , π31)
Regarding claims 14-16, Lou fails to explicitly disclose wherein the metal bridge comprises a first triangular section corresponding to a first corner of the color filter glass (claim 14) wherein the metal bridge further comprises: a second triangular section corresponding to a second corner of the color filter glass; and a connecting strip connecting the first triangular section to the second triangular section (claim 15), wherein the metal bridge further comprises: a first extension strip extending from a first corner of the first triangle in a first direction; and a second extension strip extending from a second corner of the first triangle in a second direction, perpendicular to the first direction (claim 16).
Lou discloses a rectangular-shaped electrostatic discharge wire [wire 43, see Figs. 4, 6, and 8], it would appear as obvious to a skilled person that this shape may be routinely modified in order to, for instance, improve the mechanical stability of the wire at the corners or the rectangular-shaped wire, such as broadening the width of the wire in the form of a triangle section  at least one of the corners of the rectangular-shaped wire to remove accumulated discharge from the polarizer and color filter.(Examiner note: For reason noted against claim 2-3 of  this office action)
	Therefore it would have been obvious to one of ordinary skill in the art to modify the display device of Lou wherein disclose wherein the metal bridge comprises a first triangular section corresponding to a first corner of the color filter glass  wherein the metal bridge further comprises: a second triangular section corresponding to a second corner of the color filter glass; and a connecting strip connecting the first triangular section to the second triangular section , wherein the metal bridge further comprises: a first extension strip extending from a first corner of the first triangle in a first direction; and a second extension strip extending from a second corner of the first triangle in a second direction, perpendicular to the first direction the motivation being to improve mechanical stability of the wire at the corners as well as remove accumulated discharge,
 Regarding claim 17, Lou discloses : a connector (63) coupled to the metal bridge (4), the connector (63)for connecting the metal bridge (4) to a ground (65)of the display device (π26,π54,π56).
Regarding claim 18,  Lou fails to disclose wherein the connector is a silver (Ag) dot connector. However , Lou discloses that the connector (63) can be made out of a silver epoxy, along with ordinary skill in the art stable  connection made of silver can be made. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the color filter of  Lou wherein the connector is a silver (Ag) dot connector the motivation to enable a thermally stable connection and proper atmospheric discharge from the device.	
Regarding claim 19,  Lou fails to explicitly disclose wherein the metal bridge if made of a non-transparent material.  However Lou discloses that Junction members (63) are made from silver which is non transparent.one of ordinary skill could read the teachings of Lou a make a choice to use nontransparent material for the metal bridge in consideration for the design.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the color filter of  Lou wherein the metal bridge if made of a non-transparent material, since matters of design choice requires only routine skill.
Claims 13  are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US2018/0107337A1).
Regarding claim 13, Sun discloses a color filter for a display device(title) , comprising: a color filter glass(substrate 1, π42)  having a display area and a non-display area surrounding the display area(Figures 1 and 2, π37); and a metal bridge (conductive antistatic layer 11, π37, Figure 1 and 2) disposed on the non-display area of the color filter glass wherein the metal bridge does not overlap with the display area of the color filter glass (Figures 1 and 2, π37).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2017/0343848 A1) ( Abe, hereafter) in view of Boulton et al. (US2018/0182160 A1)
Abe discloses (Figure 1) A display device comprising: a backlight unit (BLU) for providing light for displaying an image (π30); a plurality of pixels for modulating the light provided by the BLU, the plurality of pixels disposed in a display area of the display device (π38); a polarizer( combination of  polarizing plate 207 and conductive layer 206) configured to filter the light provided by the BLU based on the modulation performed by the plurality of pixels (π34); and a metal bridge (400, connector) (π34)coupled to the polarizer, the metal bridge disposed in a non-display area surrounding the display area of the display device, wherein the metal bridge does not overlap with the display area of the display device (Figure 1). Abe fails to explicitly disclose a head-mounted display.
Boulton discloses Head-mounted display (HMD)being used for Augmented reality and virtual reality experiences.  Boulton details in paragraphs 49 and 59 an illustrates that the use is well known in the field. Figures 8-10 highlights an HMD in order to provide the user with an immersive and detailed experience.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the color filter of  Lou wherein display device in a head mounted display in order to provide the user with an immersive and detailed experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 mailed with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/Primary Examiner, Art Unit 2875